             Case 5:19-cv-00913-R Document 1 Filed 10/01/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)    Tina M. Brown,
                                                          Case No.: CIV-19-913-R
                         Plaintiff,

vs.                                                       Removed from the District Court of
                                                          Oklahoma County, Oklahoma,
(1)    Balfour Beatty Communities, LLC,                   Case No. CJ-2019-4502

                         Defendant.


                                      NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Balfour Beatty
Communities, LLC (“Balfour Beatty”) gives notice that it is removing this civil action
from the District Court of Oklahoma County to the United States District Court of the
Western District of Oklahoma, based on diversity jurisdiction. This Notice of Removal,
is founded on the following:
        A.      PROCEDURAL HISTORY
                    1.      Plaintiff Tina M. Brown filed her Petition in the District Court of
 Oklahoma County, State of Oklahoma on August 13, 2019, Case No. CJ-2019-4502. See
 Plaintiff’s Petition, attached hereto as Exhibit 1. Removal is proper to this federal district
 and division because the original action occurred in and embraces Oklahoma County,
 Oklahoma. See 28 U.S.C. § 116(c).
                    2.      On or about September 11, 2019, Plaintiff effectuated service of
 process on Defendant by serving a copy of Plaintiff’s Petition by Certified Mail upon
 CSC, 10300 Greenbriar Place, Oklahoma City, OK 73159-7653. See Original Summons
 served on Defendant, attached hereto as Exhibit 2. This Notice of Removal is timely,
 pursuant to 28 U.S.C. § 1446(b), because it is being filed within thirty (30) days after

Notice of Removal                                                                         Page 1
                Case 5:19-cv-00913-R Document 1 Filed 10/01/19 Page 2 of 4




    Defendant received a copy of Plaintiff’s Petition.1 A copy of the docket sheet in the state
    court case is attached hereto as Exhibit 3. These documents constitute all process,
    pleadings, and orders thus far in the case. Plaintiff has not demanded a jury trial .
                    3.   Defendant will provide written notice of the filing of this Notice of
    Removal to all adverse parties and will file a copy of same with the Clerk of the Oklahoma
    County District Court of Oklahoma. A copy of the Notice to State Court of Filing Notice
    of Removal is attached to this Notice of Removal as Exhibit 4. See 28 U.S.C. § 1446(d).
           B.     DIVERSITY JURISDICTION EXISTS
                    4.   Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over
    this action based on diversity of citizenship between the parties, in that Defendant is now,
    and was at the time the action was commenced, diverse in citizenship from the Plaintiff.
                  5.     Plaintiff Tina M. Brown was at the time this action was commenced,
    and is currently, a resident of the State of Oklahoma.
                  6.     Defendant is a company formed in and under the laws of the State of
    Delaware.     Defendant’s principal place of business is in Malvern, Pennsylvania.
    Defendant is not a citizen or resident of the State of Oklahoma within the meaning of the
    Acts of Congress relating to the removal of causes.
                    7.   Thus, there is diversity of citizenship between Plaintiff and
    Defendant. This suit is between citizens of different states and removal is proper under
    28 U.S.C. § 1446.
           C.     CLAIMED DAMAGES EXCEED $75,000.00
                    8.   Here, the Plaintiff specifically alleges that the amount in controversy
    exceeds the sum of $75,000.00, exclusive of interest and costs. See 28 U.S.C. § 1332(a).
    See Exhibit 1.


1
 True and correct copies of all process, pleadings, and orders served on Defendant in the
state court action, and a copy of the state court docket sheet, are attached hereto as Exhibits
1-3, and incorporated herein by reference for all purposes.
Notice of Removal                                                                           Page 2
             Case 5:19-cv-00913-R Document 1 Filed 10/01/19 Page 3 of 4




                    9.    Because the posture of this action is wholly between citizens of
 different states at this time, and because the matter in controversy exceeds the sum or
 value of $75,000, exclusive of interest and costs, this Court has original jurisdiction over
 this cause pursuant to 28 U.S.C. § 1332(a)(1).
        D.      CONCLUSION AND PRAYER FOR RELIEF
                    10.   Accordingly, for the reasons shown above, this lawsuit may be
 removed to this Court pursuant to the provisions of 28 U.S.C. §§ 1441 and 1446, because
 this Court has original jurisdiction over this matter pursuant to 28 U.S.C. § 1332. For the
 foregoing reasons, Defendant respectfully requests that this Court assume jurisdiction
 over this civil action and proceed with its handling as if it had been originally filed in the
 United States District Court for the Western District of Oklahoma.

                                             Respectfully submitted,

                                             By /s/J. Greg Coulter
                                                J. Greg Coulter (AZ State Bar No. 016890)
                                                OBA No. 34065
                                                JACKSON LEWIS P.C.
                                                2111 E. Highland Ave., Suite B-250
                                                Phoenix, AZ 85016
                                                Tel: (602) 714-7044; Fax: (602) 714-7045
                                                Greg.Coulter@jacksonlewis.com

                                                ATTORNEY FOR DEFENDANT




Notice of Removal                                                                        Page 3
               Case 5:19-cv-00913-R Document 1 Filed 10/01/19 Page 4 of 4




                              CERTIFICATE OF SERVICE
         I hereby certify that on October 1, 2019, I electronically transmitted the attached
document to the Clerk’s Office using the CM/ECF System for filing and Transmittal of
Notice of Electronic Filing to the following CM/ECF registrants:


Bryan G. Garrett (OBA #17866)
119 N. Robinson, Suite 650
Oklahoma City, OK 73102
bryan@bgarrettlaw.com
Attorney for Plaintiff


By: /s/Debbie Mattatall




4815-9901-9431, v. 1




Notice of Removal                                                                       Page 4
